Citation Nr: 1513533	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  07-21 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a disability manifested by flu-like symptoms and vertigo, to include as due to inoculations and as secondary to service-connected anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from January to June 1991.  He also had additional service in the Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  By that rating action, the RO, in part, denied service connection for an unexplained illness/Gulf War syndrome with fever, chills, night sweats, and flu-like symptoms.  The Veteran appealed this determination to the Board.

In November 2011, the Veteran testified before the undersigned Veterans Law Judge at a hearing regarding this matter.  During the hearing, the unexplained illness/Gulf War syndrome issue was characterized as one of a disability manifested by flu-like symptoms and vertigo.  

By a January 2013 rating decision, the RO determined that chronic fatigue was part of the Veteran's service-connected anxiety disorder.  As such, symptoms of the Veteran's chronic fatigue symptoms, for which he already is service connected through his service-connected anxiety disorder, shall not be considered in the Board's appellate consideration of the claim for service connection for a disability manifested by flu-like symptoms and vertigo in the decision herein.  

The Board most recently remanded the matter on appeal for substantive development in August 2013.  The Board's requested development (i.e., obtaining  private treatment records and scheduling the Veteran for a VA examination) has been accomplished and the matter has returned to the Board for further appellate consideration. 

Finally, the Board notes that the RO developed the claim on appeal on a direct incurrence basis.  During a January 2014 VA examination, the examiner addressed the relationship between the Veteran's complaints of dizziness (claimed as vertigo) and his service-connected mental disorder (i.e., anxiety disorder).  (See January 2014 VA examination report (signed by the VA physician in February 2014)).  Accordingly, the Board will address the theory of secondary service connection when deciding the issue on appeal as it has been reasonably raised by the evidence of record, namely the January 2014 VA examiner's opinion.  Id.  Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009).  Thus, the Board has re-characterized this claim as reflected on the title page.

The issue of entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU) and claims for service connection for posttraumatic stress disorder (PTSD), migraine headaches and carpal tunnel syndrome of the right and left hands have been raised by the record on VA Form 21-4980, Veteran's Application for Increased Compensation Based on Unemployability, and VA Form 27-0820, Report of General Information, dated in October 2014 and February 2015, respectively, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

The Veteran has a disability manifested by flu-like symptoms and dizziness as secondary to his service-connected anxiety disorder.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for a disability manifested by flu-like symptoms and dizziness as secondary to service-connected anxiety disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  As the Board is granting the benefit sought on appeal, no further notice or assistance is required under the VCAA with respect to the claim.

II. Merits Analysis

The Veteran seeks service connection for a disability manifested by flu-like symptoms and vertigo.  He specifically contends that he is not claiming service connection for a disability manifested by flu-like symptoms and vertigo as a result of an undiagnosed illness due to service in the Persian Gulf, but as a result of inoculations and vaccinations that he received during military service.  (Transcript (T.) at page (pg.) 15 and Veteran's representative's December 2014 written argument to VA).  

In the analysis below, the Board will resolve reasonable doubt in favor of the Veteran and will award service connection for a disability manifested by flu-like symptoms and dizziness as secondary to the service-connected anxiety disorder.

In support of his claim for service connection on a direct incurrence basis, and as noted by the Board in its August 2013 remand, the Veteran's service treatment records document his receipt of several inoculations, to include for small pox, measles, tetanus, diphtheria, polio, tuberculosis, flu, adenovirus, and meningitis, as well as his treatment for flu-like symptoms.  The Board also noted in August 2013 that the Veteran had complained of persistent flu-like symptoms shortly after service, described at his hearing before the undersigned as 1991 or 1992.  (T. at pg. 6).  The Board acknowledged that the Veteran had submitted February and March 2007 opinions, authored by Dr. D. C., in support of his claim.  Dr. D. C. opined, in part, that the Veteran's flu like symptoms were more likely than not due to his service.  (See February and March 2007 letters, prepared by Dr. D. C.).  As noted by the Board in August 2013, Dr. D. C. did not provide any rationale for his blanket conclusions.   Thus, the Board currently finds Dr. D. C.'s opinions to be of minimal probative value. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In view of the in-service findings of flu-like symptoms, the Veteran's testimony that he had had flu-like symptoms and vertigo since 1991 or 1992 and  Dr. D. C.'s opinions in support of the claim, the Board requested, in August 2013, that the Veteran be scheduled for an examination to determine the nature and etiology of his flu-like symptoms, to include whether they were the result of his in-service inoculations.  (See August 2013 Board remand, at pages (pgs.) 4-7).  

Pursuant to the Board's August 2013 remand directives, VA examined the Veteran in January 2014.  (See January 2014 VA Gulf War examination report).  After a physical evaluation of the Veteran and review of the Veteran's medical records, which included the above-cited service and post-service treatment records, to include Dr. D. C.'s February and March 2007 opinions, the VA examiner concluded that it was more likely as not that the Veteran's variable complaints of "dizziness" were manifestations of his mental health issues rather than to an undiagnosed illness.  The VA examiner further concluded that over the years, the Veteran had been persistently diagnosed with a mental health disorder (e.g., anxiety, depression, PTSD) and that the conditions were certainly able to cause all of his "somatic complaints."  The VA examiner opined that it was less likely as not that the Veteran's vaccinations/inoculations that he had received during the course of his military career had any adverse effects or caused any of his symptoms and that it was more likely as not that his symptoms were readily explained by his mental health issues.  Id. 

The January 2014 VA examiner reasoned that while the Veteran had a barrage of vague complaints over the years, and had seen many physicians, both private and government, that there had been a notable lack of firm diagnoses-except for his ongoing mental health issues.  For example, the VA physician indicated that the Veteran's "recurrent Bell's palsy" was usually diagnosed by history or by physicians based on the Veteran's statement rather than physical findings.  The VA examiner further indicated that the Veteran's complaints were true to form in that they were non-specific, subjective, and at odds with his prior complaints.  Id.  

The Board finds the January 2014 VA examiner's opinion to be probative as to the etiology of the Veteran's flu-like symptoms and dizziness because he reviewed the entire medical record, to include the flu-like symptoms referenced in the Veteran's service treatment records and February and March 2007 opinions of Dr. D. C. and, more importantly, he provided medical reasoning for his conclusions.  Nieves, supra.  Overall, there is competent and credible evidence that the Veteran's "somatic complaints," which presumably include the flu-like symptoms referred to in the Veteran's service and post-service medical record reviewed by the January 2014 VA examiner, and complaints of dizziness are secondary to his service-connected anxiety disorder.  38 C.F.R. § 3.310.  There is no medical opinion evidence weighing against the claim for service connection for a disability manifested by flu-like symptoms and dizziness as secondary to the service-connected anxiety disorder.

Based on the foregoing, the Board finds that with resolution of doubt in the Veteran's favor, service connection for disability manifested by flu-like symptoms and dizziness as secondary to the service-connected anxiety disorder is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.310.


ORDER

Service connection for a disability manifested by flu-like symptoms and dizziness as secondary to the service-connected anxiety disorder is granted. 



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


